                         Case 1:18-cv-07871-NRB Document 45 Filed 07/13/20 Page 1 of 2




                                                     Attorneys at Law
                                              32-72 Steinway Street, Suite 402
                                                 Astoria, New York 11103


Frank A. Ortiz (1931-2016)                                                                           Tel. (718) 522-1117
Norma E. Ortiz                                                                                       Fax (718) 596-1302
  ________                                                                                      email@ortizandortiz.com

Maria Perez-Brown, Of Counsel
 (Admitted in New York and New Jersey)




                                                                           July 10, 2020



             Hon. Naomi R. Buchwald
             500 Pearl Street
             New York, New York 10007
                                                                   Re:     Noble v. Mount Olivet Church
                                                                           Civil Case No. 18-cv-07871
             Dear Judge Buchwald:

                     Please accept this letter motion pursuant to Local Rule 7.1(d) in support of the
             Plaintiff’s request for permission to extend the time to answer the counter-claims set forth in the
             Defendants’ Amended Answer. I have obtained the Defendants’ counsel’s consent to this
             request.

                     The Defendants filed an amended answer with counter claims asserting the Plaintiff (1)
             violated RPAPL 443(4)(A) and (2) committed fraud. [Docket No. 32] The claims rely heavily
             upon the alleged actions taken by attorneys Laura Browne and Jaime Ramirez and real estate
             broker Ledwin Oviedo (collectively referred to as the “Third Party Defendants”).

                     On April 20, 2020, the Defendants filed a Third Party Complaint against the Third Party
             Defendants. [Docket No. 34] I contacted the Third Party Defendants about the complaint and
             requested information and documentation from them. I also recommended that they retain
             counsel. The information in the possession of the Third Party Defendants is pertinent to the
             Plaintiff’s defense. Our discussions occurred while all of our respective offices were closed
             because of the mandatory business shut-down that was ordered by Governor Cuomo and we had
             limited access to our files.

                    The Third Party Complaint asserts many – if not most – of the factual allegations
             contained in the counter-claims. Defendants’ counsel cordially agreed to provide me with an
        Case 1:18-cv-07871-NRB Document 45 Filed 07/13/20 Page 2 of 2




Hon. Naomi R. Buchwald
July 10, 2020
Page 2

extension to answer the counterclaims. The Court approved that extension and required that the
Plaintiff answer the counter claims by July 13, 2020.

        However, after Ms. Browne retained counsel, her counsel recently wrote the Court and
requested a conference to discuss a proposed pre-motion conference before filing a motion to
dismiss the Third Party Complaint. By order dated July 7, 2020 [Docket No. 43], the Court
granted the defendants’s request for permission to file an amended Third Party Complaint
within the next two weeks. Defendants’ counsel informed me that he intends to file an amended
complaint within the time frame set forth in the order.

        The allegations of fraud contained in the counterclaim mirror the allegations contained
in the Third Party Complaint. If the defendants intend to amend their allegations, I would like
the opportunity to review the amended allegations before responding to the counterclaims. For
these reasons, the Plaintiff respectfully requests that the Court permit her to file an answer to the
counterclaims by a date consistent with the schedule to be set by the Court for Ms. Browne’s
response and scheduling for a motion to dismiss the Third Party Complaint.

       Thank you for your time and consideration.

                                                              Very truly yours,

                                                              S/Norma E. Ortiz

cc: David Broderick, Esq.




                                                                    July 13, 2020
